Citation Nr: 0723209	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  02-07 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for 
residuals of cancer of the larynx for the period prior to 
November 12, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968 and from April 1970 to April 1973.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2002 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran's appeal was previously before the Board in 
October 2003, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the RO granted a total disability rating 
for the veteran's cancer of the larynx in a February 2004 
rating decision, effective from November 12, 2003 to December 
15, 2003.  In the same rating decision, the RO 
recharacterized the veteran's disability for the period 
beginning December 15, 2003 status post laryngectomy and 
assigned a 100 percent disability rating.  The Board notes 
that although a total disability rating has been awarded for 
the veteran's cancer of the larynx, it does not apply to the 
entire appeals period.  Therefore, the veteran's appeal is 
not satisfied and the case has been returned to the Board for 
further appellate action.

In April 2003, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the New Orleans RO.  A 
transcript of the hearing is of record.

In its October 2003 decision, the Board noted that the 
veteran filed a claim for entitlement to service connection 
for tinnitus in April 2003.  As no action has been taken on 
this claim, it is once again referred to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  The veteran has PTSD that is etiologically related to a 
confirmed in-service stressor.   

2.  For the period prior to November 12, 2003, the veteran's 
residuals of cancer of the larynx manifested hoarseness and 
thickening of the larynx; there was no inflammation of the 
cords or mucus membranes and the veteran was able to speak 
above a whisper.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  For the period prior to November 12, 2003, the criteria 
for a compensable disability rating for residuals of cancer 
of the larynx have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Codes 
6516, 6519, 6819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board finds that that the evidence currently of record is 
sufficient to substantiate the veteran's claim for service 
connection of PTSD.  Therefore, no further notification or 
development action with respect to the matter decided herein 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2006).  Although the veteran has not been 
provided notice with respect to the disability-rating or 
effective-date elements of his claim, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

With respect to the veteran's claim for an increased rating 
for his service-connected cancer of the larynx, the record 
reflects that the originating agency provided the appellant 
with the notice required under the VCAA by letter mailed in 
May 2004, subsequent to its initial adjudication of the 
claim.  Although the originating agency did not specifically 
request the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain the evidence on the veteran's behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim by the originating agency were insignificant and non-
prejudicial to the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection PTSD

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  3.304(f).  

Under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  To deny 
a claim on the merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


Analysis

As a preliminary matter, the Board notes that the medical 
evidence of record establishes that the veteran was diagnosed 
with PTSD in May 2003 and has undergone VA psychological 
treatment since that time.  The medical evidence also 
establishes a link between the veteran's symptoms and his in-
service stressors as his diagnosis of PTSD was based upon his 
description of his traumatic experiences in Vietnam.  
Specifically, the May 2003 physician who diagnosed the 
veteran's PTSD noted that the veteran served as a truck 
driver with the 538th Transportation Company in Vietnam and 
was exposed to gunfire and rocket attacks.  Therefore, the 
issue in this case is whether the evidence supports a finding 
that the veteran's claimed in-service stressors occurred.

The veteran has repeatedly claimed that while stationed in 
Vietnam as a truck driver hauling gasoline and diesel fuel, 
he experienced mortar and rocket attacks, witnessed vehicles 
in his convoy hit landmines, and saw civilians killed.

His personnel records show that in April 1967 the veteran was 
assigned to the 538th Transportation Company as a heavy 
vehicle driver, and that he served in Vietnam through March 
1968.

A June 2005 response from the U.S. Armed Services Center for 
Unit Records Research (CURR) showed that the 538th 
Transportation Company was located in Long Binh from November 
1967 to March 1968 and provided petroleum support for combat 
operations throughout Vietnam.  In addition, CURR confirmed 
that Long Binh incurred rocket and mortar attacks November 
1967 and January 1968.

Although not all of the veteran's reported in-service 
stressors have been verified, the Board finds that this 
evidence from CURR serves to corroborate the veteran's 
claimed in-service stressor of being involved in rocket and 
mortar attacks during his active duty service on Vietnam.  It 
is not necessary to verify every reported stressor.  See 
Pentecost v. Principi,  16 Vet. App. 124 (2002).  

Since the veteran has a diagnosis of PTSD related to his 
accounts of inservice stressor events, and the report from 
CURR appears to verify these accounts, the Board finds that 
upon resolving any doubt in favor of the veteran, the 
requirements for service connection for PTSD have been met, 
and service connection for PTSD is warranted.


Increased Rating for Cancer of the Larynx

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Malignant neoplasms of any part of the respiratory system are 
rated as 100 percent disabling for six months beyond the 
cessation of any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  If there has been no recurrence or metastasis, 
the disability is rated based on residuals.  38 C.F.R. § 
4.97, Diagnostic Code 6819, Note (2006).

Complete organic aphonia with an inability to speak above a 
whisper warrants a 60 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6519.  A note following Diagnostic Code 6519 
provides that incomplete aphonia is to be evaluated as 
chronic laryngitis.

Chronic laryngitis warrants a 10 percent rating if the 
disorder is manifested by hoarseness, with inflammation or 
nodules of the cords or mucous membrane.  A 30 percent rating 
applies if it is manifested by hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic 
Code 6516 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

Service connection for cancer of the larynx, post 
radiotherapy, was granted in a February 2002 rating decision.  
A noncompensable disability rating was assigned, effective 
June 27, 2001.  As noted above, in a February 2004 rating 
decision, the veteran was granted an increased rating of 100 
percent for his cancer of the larynx, effective from November 
12, 2003 to December 15, 2003.  Thereafter, the disability 
was recharacterized as status post total laryngectomy, and a 
100 percent disability rating was assigned from December 15, 
2003.  Therefore, the scope of this decision is limited to 
determining whether a compensable rating is warranted for the 
period prior to November 12, 2003.  

Initially, the Board notes that the veteran was first 
diagnosed with cancer of the larynx in 1998 and was not 
diagnosed with a recurrence of the cancer until November 
2003.  Therefore, the disability is to be rated on the basis 
of residuals for the period prior to November 12, 2003 in 
accordance with Diagnostic Code 6819.

Outpatient treatment records from the VAMC show that the 
veteran was seen in August 2001 with complaints of continuing 
voice hoarseness.  He was found to have no difficulty 
swallowing and had no ulcerations or signs of inflammation.  
The veteran was provided a VA examination in January 2002 
where his voice was found to be hoarse.  Examination of the 
mouth showed a clear pharynx.  The larynx was thick and 
coarse, particularly on the anterior left cord where the 
veteran had leukoplakia with velvety changes and tobacco 
stains.  Both of the cords moved well.  The neck showed no 
masses and normal tracheal appearance and position.  The 
diagnosis was squamous cell carcinoma of the larynx , 
successfully treated with radiotherapy with no evidence of 
active disease.

Based upon review of the medical evidence, the Board finds 
that a compensable rating for residuals of cancer of the 
larynx is not warranted for the period prior to November 12, 
2003.  Although the veteran's voice was found to be hoarse, 
it is clear that he was able to speak above a whisper.  In 
addition, there is no evidence that he manifested 
inflammation of the cords or mucous membrane.  In fact, he 
was noted to have no signs of inflammation at the VAMC in 
August 2001, and while his larynx was found to be thick and 
coarse at the January 2002 VA examination, both cords moved 
well and there were no findings of inflammation.  The January 
2002 VA examiner concluded that there were no signs of active 
disease.  Although the veteran's condition at the hearing is 
noted, the medical record clearly indicate the compensable 
rating criteria were not met prior to November 12, 2003.  In 
sum, the medical evidence does not establish that the 
veteran's residuals of cancer of the larynx more nearly 
approximated the criteria associated with a compensable 
disability evaluation for the period prior to November 12, 
2003.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a compensable disability rating for residuals 
of cancer of the larynx for the period prior to November 12, 
2003 is denied.




____________________________________________
NANCY RIPPEL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


